Citation Nr: 9900255	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to January 
1993.

In September 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for a left knee disorder and right shoulder disorder.  Notice 
was mailed within the next month.  The veteran did not appeal 
within the applicable time period thereafter; thus, the 
rating determination became final.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. § 3.156 (1998).  

In March 1996, the veteran indicated that he wanted to reopen 
the claims pertaining to disorders of the left knee and right 
shoulder.  In May 1996, the RO denied the veterans claim, 
thereby determining that new and material evidence had not 
been presented to reopen the claims.  The veteran appealed.  
In August 1996, the RO issued to the veteran a statement of 
the case addressing the issue of whether new and material 
evidence had been submitted to reopen the claims and advised 
the veteran of applicable law and regulation.  

The record then shows that the veteran submitted additional 
information to substantiate his claim.  In a September 1996 
rating action, after reviewing the evidence submitted, it 
appears as if the RO reopened the claim of entitlement to 
service connection for a left knee disorder and reviewed the 
claim de novo.  Entitlement to service connection for a right 
shoulder disability remained denied under a new and material 
analysis.  A supplemental statement of the case corroborating 
the foregoing was issued within the same month.  The veteran 
thereafter perfected the appeal.  After the foregoing, in 
November 1997 a VA examination was conducted.  After 
reviewing the VA examination report, in November 1997, it 
appears as if the RO reopened the claim of entitlement to 
service connection for a right shoulder disorder and reviewed 
that claim de novo, as the supplemental statement of the case 
notes that the claims were considered based on all the 
evidence of record and then apprised the veteran of 
applicable law and regulation, as well as reasons and bases.  

In view of the foregoing, the Board of Veterans Appeals 
(Board) finds that the RO has reopened the veterans claims, 
and reviewed the entire evidence of record.  The RO has also 
provided the veteran with relevant law and regulation, as 
well as sufficient notice with regard to the issues of 
service connection for the left knee and right shoulder.  As 
such, the Board will also review of the issues de novo at the 
appellate level.  In addition, since the matter has been 
addressed as such by the RO, the Board concludes that its 
review will not violate the veterans due process rights.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The issues of entitlement to service connection for a right 
shoulder disability will be addressed in the remand portion 
of the decision.  


CONTENTION OF APPELLANT ON APPEAL

The veteran maintains that his migraines were incurred during 
Desert Storm and that he receives treatment for the disorder.  
Therefore, service connection is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service-connection for migraine headaches is 
well grounded.  The appeal is denied.


FINDING OF FACT

The competent evidence of record does not establish a nexus 
between the veterans migraine headaches and in-service 
occurrence may not be presumed.  


CONCLUSION OF LAW

The claim for service connection for migraine headaches is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for certain chronic diseases 
if they become compensably manifest within one year of 
service discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).

Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veterans claim for service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is 
an objective one which explores the likelihood of prevailing 
on the claim under the applicable law and regulations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence.  38 U.S.C.A. 
§ 5107(a); Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

Discussion

Migraine headaches

After reviewing the pertinent evidence of record, the Board 
finds that the claim of entitlement to service connection for 
migraine headaches is not well grounded.  The competent 
evidence of does not show that the disorder was incurred in, 
aggravated by, or related to service.  

In this case, the service medical records are silent with 
regard to any complaints or findings associated with migraine 
headaches and no references to headaches were reported on VA 
examination in March 1993.  

The record shows that the veterans migraine headaches were 
initially documented in VA outpatient treatment reports dated 
from July 1993 to July 1996.  Those reports generally show 
that in October 1994, the veteran complained of experiencing 
headaches three to four times a week over a three year period 
and received treatment.  The reports also show that in 
February 1995, the veteran stated that his headaches had 
worsened over the past few months and that he took 
medication.  The veteran also stated that the headaches 
initially occurred 6 days before and occurred on a weekly 
basis.  The headaches were not triggered by any particular 
activity or food.  After examination, the diagnoses was 
probable migraine headaches.  The reports also show that in 
June 1995, the veteran recalled experiencing headaches since 
the Gulf War after incurring an artillery attack, 
questionable friendly fire.  At that time, the assessment was 
migraine headaches versus post-common headaches.  Except for 
the veterans comments, not one of the reports reference 
service or any events from service.  

At his personal hearing in September 1998, the veteran stated 
that he was stationed in the Persian Gulf for five months and 
during that time, he stated that his military occupational 
specialty was serving in a tanker.  The veteran also 
testified that he saw combat and was exposed to smoke and 
marker explosions.  After returning home, he experienced 
headaches and as a result took over-the-counter medication to 
obtain relief.

As previously noted, in this case, the record shows that the 
veterans claim is not well grounded.  The only evidence of 
record etiologically linking the veterans migraine headaches 
to service is his own testimony.  The service medical records 
are devoid of any references to migraine headaches and except 
for the veterans statements, not one of the post-service 
medical reports attribute the disorder to service or any 
events from service.  Regarding the veterans assertions, it 
is noted that the veteran is not competent as a lay person to 
provide a medical opinion relating his present disorder to 
service or any events from service.  See Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 
240, 243 (1996).  Where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Without competent, supporting 
documentation, the veterans statements fail to meet the 
burden imposed by section 5107(a).  Because the record 
contains no competent medical evidence establishing such a 
relationship, the claim is not well grounded.  See Epps, 
supra; Caluza, 7 Vet. App. at 504; Grottveit, supra.

At this time, the Board acknowledges the veterans assertions 
which maintain that he was involved in combat in the Persian 
Gulf and that his migraine headaches disorder is attributable 
to that combat exposure.  As mentioned above, in any case 
where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  Service 
connection of such injury or disease however may be rebutted 
by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  As discussed above, the veterans 
service medical records, including the December 1992 
separation from service examination report, are devoid of any 
references to migraine headaches.  Further there is no 
competent indication of record to suggest that the veterans 
currently diagnosed migraine headaches are in any way related 
to or consistent with the circumstances, conditions, or 
hardships of his service.  To that end, the Board finds that 
presumption for service connection for the veterans migraine 
headaches, that is, the disorder was incurred in service, has 
been effectively rebutted and that the provisions of Section 
1154(b) are not applicable in this case.  

Finally, the Board recognizes that the veteran served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and that he generally attributes 
his migraine headaches to occurrences from the Persian Gulf, 
i.e., the Persian Gulf Syndrome.  It is also recognized that 
compensation shall be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from headaches and neurological signs or symptoms 
where if the indications became manifest during active 
service in the Southwest Asia during the Persian Gulf War or 
to a degree of 10 percent or more not later than December 
2001, and are not be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (1998).

However, as shown above, in this case, a diagnosis of 
migraine headaches has been made.  The record therefore 
establishes that the veteran has a diagnosed condition and 
that the migraine headaches disorder is not attributable to 
any undiagnosed illness.  VA outpatient treatment reports 
extending from July 1993 to December 1995 show that a 
diagnosis of migraine headaches was made on several 
occasions.  Because the veterans headaches have been 
attributed to a known clinical diagnosis, his claim in this 
regard remains not well grounded.  Id.

It is for these reasons that the Board concludes that the 
veterans claim of entitlement to service connection for 
migraine headaches is not well grounded.  The evidence of 
record does not etiologically related to the veterans 
currently diagnosed disorder to service or any events from 
service and in-service occurrence may not be presumed.  
Therefore, the veterans claim is denied.  Caluza v. Brown, 
7 Vet. App. 498.

It is noted that the veteran has been informed of what 
evidence is required to establish a well-grounded claim and 
during the pendency of the appeal, the veteran was informed 
of the evidence necessary to complete his case.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In addition, there does not 
appear to be any outstanding evidence of which VA is on 
notice; thus, there is no duty to assist.  See Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).


ORDER

Service connection for migraine headaches is denied.


REMAND

Regarding the left knee, the veteran maintains that he 
injured his left knee while in a tank.  The service 
administrative reports also show that the veterans military 
occupational specialty was as an armor crewman and in tank 
operations and maintenance.  The service medical records also 
show that in May 1992, veteran complained of pain of left 
knee and that an assessment of resolving medial collateral 
ligament strain with capsular bleed was made.  The records 
also show that in June 1992, the veteran complained of a 
second knee injury after hitting his knee on a tank.  The 
assessment remained resolving medial collateral ligament 
strain and the veteran was also placed on limited profile 
duty.  The reports then show that on discharge examination in 
December 1992, even though clinical evaluation was normal, on 
the Report of Medical History, painful and swollen joints was 
noted. 

The March 1993 VA examination report shows that the veteran 
recalled that in May 1992 he fell on top of a tank and 
incurred a injury to the left knee.  The examiner noted that 
the veteran probably had an effusion because the joint had to 
be tapped.  During the interview, the veteran pointed to the 
medial aspect of the left knee where he experienced frequent 
pain, particularly when sitting or standing for prolonged 
periods.  On examination, clinical findings were negative, 
but the diagnosis was left knee injury probably moderately 
symptomatic.

Thereafter, VA outpatient treatment reports extending from 
July 1993 to December 1995 show that in July 1993, the 
veteran complained of left knee pain and attributed the 
symptoms to falling in service.  At that time, examination 
revealed essentially normal findings except for 
patellofemoral crepitus without pain.  The diagnosis was 
patellofemoral disorder.  

Medical reports from the Family Practice Association from 
October 1994 to August 1996 show that the veteran continued 
to receive treatment and that an impression of pain in the 
knee was made.

At VA examination in November 1997, the veteran reiterated 
that his left knee disorder was attributable to in-service 
events and that he continued to experience after working.  
The veteran added that he occasionally wore a neoprene brace 
and took Ibuprofen to obtain relief from discomfort.  Pain 
was localized in the anterior affect of the knee but evidence 
of locking, catching, or giving way was not present.  
Examination revealed mild patellofemoral crepitation with 
some tenderness to palpation primarily along the lateral 
aspect of the anterior drawer.  Otherwise, findings were 
negative.  The impression was history of contusion of left 
knee, minimally to moderately symptomatic at this time.

Regarding the right shoulder, the service medical records 
show that in September 1990, the veteran fell while exiting 
shower and hit shoulder on sink and that he complained of 
pain of right shoulder, acromioclavicular joint.  Although x-
rays were normal, a diagnosis of bruised deltoid muscle was 
made.  On discharge examination in December 1992 clinical 
findings were normal, but on the Report of Medical history, 
painful or trick shoulder or elbow was noted.

On VA examination in March 1993, clinical findings were 
negative but a diagnosis of right shoulder injury was made.

On VA examination in November 1997, the veteran attributed 
his right shoulder pain to service.  However, on examination 
clinical findings remained normal except for mild pain to 
palpation of the biceps tendon.  The impression was history 
of contusion, right shoulder, minimally symptomatic at this 
time.  

With respect to both disorders, it is noted that even though 
the veteran was examined in November 1997, the examiner did 
not present an opinion addressing whether the veterans 
currently diagnosed disorders are related to service.  Upon 
review of the foregoing evidence of record, the Board is of 
the opinion that a VA examination is required in order to 
obtain the probability, to the extent possible, that the 
veterans currently diagnosed left knee disorder and right 
shoulder disorder were incurred in service or related to any 
events from service.  At this time, the file does not contain 
an opinion as to the relationships between the veterans in-
service treatment and present complaints.  As such, 
additional development is warranted.  

As previously noted, service connection may be granted on a 
direct basis for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  

To ensure that VA has provided due process and has met its 
duty to assist the veteran in the development of facts 
pertinent to his claim, the case is REMANDED for the 
following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence which may support his 
contentions that his left knee disorder 
and right shoulder disorder were incurred 
in service.  All pertinent records 
obtained, should be associated with the 
claims folder. 

2.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which he has been treated 
or evaluated for a left knee disorder and 
right shoulder disorder since service.  
After any further necessary information 
and authorization are obtained from the 
veteran, the RO should obtain any 
pertinent clinical data.  If any records 
are found, the RO should incorporate them 
into the veterans claims folder.

3.  Thereafter, the RO should schedule a 
VA orthopedic examination in order to 
determine the current nature and extent 
and probable etiology of the veterans 
left knee disorder and right shoulder 
disorder.  All indicated studies should 
be conducted.  The examination report 
should include a full description of the 
veterans symptoms and clinical findings.  
In a comprehensive report, and after 
review of the veterans history, 
complaints, and pertinent data from the 
claims folder, the examiner should 
provide an opinion as to the etiology of 
any left knee disorder and right shoulder 
present and should comment on the 
probability; if any, that any disorder 
currently present was incurred in 
service.  In the alternative, if no 
disability of the left knee or right 
shoulder is present, the examiner should 
so state.  All reasons and rationales for 
any conclusion reached should be 
discussed.  The veterans claims folder 
must be made available to the examiner 
for review prior to the examination.

4.  The RO should then review the 
veterans claim and should adjudicate the 
issue of entitlement to service 
connection for a left knee disorder and 
right shoulder disorder.  All pertinent 
law, regulations, and Court decisions 
should be considered, including 
38 C.F.R. § 3.303(b).  If the veterans 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veterans claim.  The 
ROs actions should follow the Courts 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 

38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
